DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2013/0240107) in view of JP’194 (JP 2012-224194) and Iwabuchi (US 2018/0009275).
Regarding claim 1, Ebiko teaches a pneumatic tire comprising a pair of bead cores; a carcass ply; a pair of sidewall portions; and a pair of bead fillers (Fig.1). 
Ebiko is silent to a two-dimensional code provided on a surface of the side rubber.  However, JP’194 teaches a pneumatic tire having an identification display comprising concave portions 11 and convex portions 12 on a side portion 3 of the tire creating surface irregularities (Fig. 1 and Fig. 3).  The identification display may be a two-dimensional code such as QR code (page 4 of the machine translation).  FIG. 1 illustrates the identification display being closer to a bead portion than the tread portion 10.  In the same field of endeavor of providing markings formed by irregularities on a sidewall of a pneumatic tire, Iwabuchi places markings which may be barcodes and graphics, inward in the radial direction from the tire maximum width position of the tire side portion 15 to suppress cracks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with a two-dimensional code lying outward in the tire radial direction of a bead filler rubber edge since Fig. 3 of Ebiko illustrates a radially outermost tip of the bead filler  (bead filler rubber edge) radially below a radially inner end of the sidewall rubber, JP’194 provides a two-dimensional code on the surface of a sidewall of a tire and placed closer to a bead portion than a tread portion (fig. 1), and Iwabuchi recites ample motivation of suppressing cracks and places markings on a sidewall of a tire; such as, barcodes and graphics inward in the radial direction from the tire maximum width position of the tire.  One of ordinary skill in the art would provide a two-dimensional code in the tire of Ebiko on the sidewall and radially inside the maximum width position in view of JP’194 and Iwabuchi.  
Regarding claims 2-4, the claimed positions of the two-dimensional code in the tire of Ebiko would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since
Ebiko teaches a tire size 195/65R15 [0049] having a section height = 195 x 0.65 = 126.75 mm and the height of the bead filler H = 10-30 mm [0022] showing millimeter order of values in the tire radial direction in the bead region of the tire (fig. 3), 
one of ordinary skill in the art would understand a radial length of a two dimensional code is in small millimeter values because the radial length of the identification display relative to the rest of the tire is very small in FIG. 1 of JP’194, 
JP’194 and Iwabuchi considered together suggests a suitable location for marking/graphic element/ two dimensional code should be on the sidewall of the tire AND radially inside the maximum width position of the tire which would reasonably include locations which would satisfy the claimed limitations without undue experimentation and absent substantiated evidence of unexpected results/criticality. 
Regarding claim 5, the tire of Ebiko in view of JP’194 and Iwabuchi would satisfy this claimed limitation since one of ordinary skill in the art would provide a two-dimensional code in the tire of Ebiko on the sidewall of the tire and radially inside the maximum width position and Ebiko illustrates in fig. 3 the maximum width position of the carcass ply corresponding to the maximum width position of the tire and the bead filler rubber edge is radially below the sidewall rubber which ranges from 0.20 SH to 0.75 SH [0033]. 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with a bead filler having a higher hardness than the side rubber because official notice is taken that it is well-known and conventional in the tire art to provide a pneumatic tire having a bead filler that is harder than the side wall. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the two dimensional code on a smooth surface region of the surface of the sidewall portion where surface irregularities of ridges are not provided because official notice is taken that it is well-known and conventional in the tire art to form a two-dimensional code on a smooth surface of a sidewall of a tire. 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with the two-dimensional code having dot holes formed in the side rubber and a portion of the side rubber in the two-dimension code has a thickness of 2.5 mm or more since Ebiko teaches the average rubber thickness of the side rubber layer that formed the side wall portion is from 2.0 to 3.5 mm [0032] and FIG. 3 of JP’194 illustrates dot holes (12) formed on the surface of the tire side portion. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with the dot pattern of the two-dimensional code having dot holes formed in the side rubber and a distance from a bottom of each of the dot holes to the carcass ply is 2.5 or more times as long as a hole depth of each of the dot holes since Ebiko teaches the average rubber thickness of the side rubber layer that formed the side wall portion is from 2.0 to 3.5 mm [0032] and JP’194 teaches the recessed part and convex part (D1) formed in the tire surface are 1 mm or less (page 3 of the machine translation). 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with the two dimensional code located such that H is 70% or less of the cross-section height SH since Fig. 3 of Ebiko reasonably illustrates a radial height of the maximum width position of the tire being less than 70% of SH and one of ordinary skill in the art would provide a two-dimensional code in the tire of Ebiko on the sidewall of the tire and radially inside the maximum width position in view of JP’194 and Iwabuchi.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko with the two-dimensional code provided on each of the sidewall portions since official notice is taken that it is well-known and conventional to provide markings such as two-dimensional codes on each sidewall of the tire. 
Regarding claim 12, refer to the rejection of claim 3.
Regarding claim 13, refer to the rejection of claim 4. 
Regarding claim 14, refer to the rejection of claim 5. 
Regarding claim 15, refer to the rejection of claim 6. 
Regarding claim 16, refer to the rejection of claim 7. 
Regarding claim 17, refer to the rejection of claim 8.
Regarding claim 18, refer to the rejection of claim 9. 
Regarding claim 19, refer to the rejection of claim 10.
Regarding claim 20, refer to the rejection of claim 11. 
Additional Prior art of interest
US 2017/0050473 teaches a coded matrix as part of a surface of a sidewall that is smooth [0124]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/23/2022